Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00888-CV

                                   Dr. Kelly ISBELL,
                                        Appellant

                                            v.

   Jeanne RUSSELL, Mission Street Consulting LLC, Kate Rogers, Melissa Alcala, and San
                         Antonio Independent School District,
                                      Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI14512
                     The Honorable Renée A. Yanta, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against Appellant Dr. Kelly Isbell.

      SIGNED January 16, 2019.


                                             _________________________________
                                             Liza A. Rodriguez, Justice